This was a civil action instituted in the Forsyth County court to compel the specific performance of a written contract providing for the assignment of certain patent rights to the plaintiff corporation. The defendant filed an answer and also a further defense and counterclaim. In apt time, and before filing a reply or other pleadings, the plaintiffs filed a written motion to strike out said further defense and counterclaim, and also certain specified portions thereof for reasons assigned. The motion to strike out was allowed in part and denied in part by the Forsyth County court. The plaintiffs excepted to each adverse ruling of said court and appealed to the Superior Court for Forsyth County, as appears of record. The appeal was heard before his Honor, Frank M. Armstrong, who rendered the following judgment:
"This cause coming on to be heard and being heard before his Honor, Frank M. Armstrong, judge presiding at the 21 September, 1936, Term of the Superior Court, and being heard on appeal from the Forsyth County court, and it appearing to the court that this is an appeal from a motion to strike out certain portions of the further defense and counterclaim of the defendant, and after considering the matter and hearing argument of counsel. It is therefore considered, ordered, and adjudged that the action of county court in overruling plaintiffs' motions and exceptions as set out in assignments of error Nos. 1, 2, 3, 4, 5, 6, 8, 9, 10, and 11 be and it is hereby affirmed; that as to assignment of error No. 7, the action of the Forsyth County court is affirmed in part and overruled in part, as follows: The court erred in failing to strike from the pleadings, in line two, the words `secret, underhanded and,' and in line seven the word `secret'; except as herein modified, the action of the trial court in overruling plaintiffs' motion and exception as set out in assignment of error No. 7 is hereby ratified and affirmed. Frank M. Armstrong, Judge presiding."
The plaintiffs made numerous exceptions and assignments of error, and appealed to the Supreme Court.
We have read the record and briefs of the litigants with care. As this cause will be heard on its merits, we do not consider it necessary to go further than to state that we think the court below, on the present record, was correct in its rulings. Therefore, the judgment is
Affirmed.